UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6148



FREDDIE JUNIOR WELLS,

                                             Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; HENRY MCMASTER,
Attorney General for South Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry M. Herlong, Jr., District
Judge. (CA-04-22358-4-20-BH)


Submitted:   March 24, 2005                   Decided: April 4, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Freddie Junior Wells, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Freddie Junior Wells seeks to appeal the district court’s

order adopting the report and recommendation of the magistrate

judge and dismissing without prejudice his petition under 28 U.S.C.

§ 2254 (2000).    We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).   The district court’s order was entered on the docket

on November 19, 2004.     The notice of appeal was filed, at the

earliest, on January 24, 2005.*      Because Wells failed to file a

timely notice of appeal or to obtain an extension or reopening of

the appeal period, we deny a certificate of appealability, deny

Wells’ motions for bail pending appeal and for production of

documents, and dismiss the appeal.     We dispense with oral argument

because the facts and legal contentions are adequately presented in


     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                               - 2 -
the materials before the court and argument would not aid the

decisional process.



                                                    DISMISSED




                            - 3 -